Digitally signed
                                                                            by Reporter of
                                                                            Decisions
                                                                            Reason: I attest to
                           Illinois Official Reports                        the accuracy and
                                                                            integrity of this
                                                                            document
                                   Appellate Court                          Date: 2021.04.15
                                                                            15:27:24 -05'00'



                      People v. Kampas, 2020 IL App (3d) 170464



Appellate Court        THE PEOPLE OF THE STATE OF ILLINOIS, Plaintiff-Appellee, v.
Caption                DARCY L. KAMPAS, Defendant-Appellant.



District & No.         Third District
                       No. 3-17-0464



Rule 23 order filed    February 26, 2020
Motion to
published allowed      March 19, 2020
Opinion filed          March 19, 2020



Decision Under         Appeal from the Circuit Court of Tazewell County, No. 17-CF-72; the
Review                 Hon. Stephen A. Kouri, Judge, presiding.



Judgment               Affirmed.


Counsel on             James E. Chadd and Peter A. Carusona, of State Appellate Defender’s
Appeal                 Office, of Ottawa (James M. Durkee, of Malmquist Geiger & Durkee
                       LLC, of Morris, of counsel), for appellant.

                       Stewart J. Umholtz, State’s Attorney, of Pekin (Patrick Delfino,
                       Thomas D. Arado, and Richard T. Leonard, of State’s Attorneys
                       Appellate Prosecutor’s Office, of counsel), for the People.
     Panel                    JUSTICE CARTER delivered the judgment of the court, with opinion.
                              Justices Holdridge and O’Brien concurred in the judgment and
                              opinion.


                                              OPINION

¶1        Defendant, Darcy L. Kampas, appeals from her convictions for aggravated domestic
      battery and domestic battery. Defendant argues that (1) the court erred in admitting evidence
      of the 911 telephone recording made by the victim, A.M., and (2) counsel provided ineffective
      assistance where he failed to object to the admission of the victim’s written statement to the
      police as hearsay. We affirm.

¶2                                         I. BACKGROUND
¶3        The State charged defendant, by indictment, with one count each of aggravated domestic
      battery (720 ILCS 5/12-3.3(a-5) (West 2016)) and domestic battery (id. § 12-3.2(a)(1)). The
      cause proceeded to a bench trial.
¶4         At trial, 17-year-old A.M. testified that she was defendant’s daughter, and she lived with
      defendant and her two younger brothers in an apartment. On the evening of February 8, 2017,
      A.M. fell asleep on a couch. Around 3:30 a.m., defendant woke A.M. and asked her to move
      to another couch. A.M. “went after” defendant and “started swinging.” Defendant restrained
      A.M., until A.M. broke free and ran out of the apartment and called her friend, J.K., for a ride.
      A.M. told J.K. that defendant became angry when she would not move from the couch and
      punched A.M. After speaking with J.K., A.M. called the police.
¶5         A.M. told the police dispatcher that defendant, who had been drinking all day, woke A.M.,
      and told her to leave the apartment. Defendant “started flipping out because [A.M.] wouldn’t
      wake up and move” and then argued with A.M. for 10 minutes. At that point, A.M. stopped
      arguing and asked defendant to give her a few minutes to get up. Defendant grabbed A.M. by
      the throat, threw her off the couch, and started hitting her. A.M. attempted to defend herself.
      Defendant hit A.M. in the face, causing A.M. to suffer a bloody nose and swollen lip. A.M.
      “literally spit out a chunk of [her] lip.” While defendant had A.M. in a chokehold, A.M. bit
      defendant. The State introduced the recording of A.M.’s 911 call “under Rule 801 as a prior
      inconsistent statement which [A.M.] acknowledged.”
¶6         During the three-minute recording, A.M. can be heard telling the dispatcher that she was
      sleeping on a couch located in the apartment when defendant woke her up. A.M. said that
      defendant had been drinking all day and told A.M. to “get out.” When A.M. would not move
      from the couch, defendant argued with A.M. When A.M. stopped arguing and asked for time
      to get up and leave, defendant grabbed A.M. by the throat and threw her off the couch.
      Defendant punched A.M. in the face, causing A.M. to suffer a bloody nose and swollen lip.
      A.M. said that she “spit out a chunk of my lip.” Defendant then placed A.M. in a chokehold
      on the ground.
¶7        On cross-examination, A.M. said that she had lied to the dispatcher regarding her
      explanation of the altercation. According to A.M., defendant tried to wake her because
      defendant wanted to sleep on the couch where A.M. was located. A.M. responded with


                                                  -2-
       aggression, and she injured her lip when defendant restrained her arms. A.M. did not bite a
       piece out of her lip. A.M. also said that her comment about defendant’s drinking was not true.
¶8         A.M. also testified that, after the incident, she told her neighbor, Joshua Tucker, that
       defendant had woken her up so that she would go to her room to sleep. A.M. became angry
       and attacked defendant. A.M. told her aunt, Holly Kampas, that she hit defendant after she
       awoke. Defendant then attempted to restrain A.M. On February 18, 2017, A.M. told Erin Haley
       that, at the time of the incident, she was mad at defendant. A.M. told Haley that the incident
       was “blown of out of proportion” and what she said on the night of the incident was not how
       the events occurred.
¶9         Pekin Police Officer Nicholas Taylor testified that he spoke with A.M. on February 9,
       2017, at 3:55 a.m. A.M. appeared upset and had blood on her face, mouth, and neck. Taylor
       photographed A.M.’s injuries and asked her to make a written statement. Taylor identified
       State’s exhibit No. 7 as A.M.’s written statement. Taylor said that the exhibit was an accurate
       copy of the statement. Defense counsel voiced no objection to the admission of the statement
       but objected to Taylor reading it on the grounds that Taylor had not made the statement. The
       court admitted the statement into evidence and permitted Taylor to read it to the jury.
¶ 10       In the statement, A.M. said that she was sleeping in the living room when defendant, who
       had been drinking all day, told her that she had to leave. When A.M. did not leave, defendant
       became enraged. Defendant grabbed A.M. by the neck and threw her off the couch. When
       A.M. got up, defendant hit her multiple times, resulting in a bloody nose and swollen lip. While
       A.M. was lying on the ground “dripping blood,” defendant placed A.M. in a chokehold. A.M.
       bit defendant and ran out of the apartment.
¶ 11       After speaking with A.M., Taylor met defendant at her apartment. Taylor noticed that
       defendant had a strong odor of an alcoholic beverage emanating from her and her speech was
       slurred. Defendant showed Taylor a bite mark on her right ring finger. Defendant had no other
       visible injuries.
¶ 12       Following Taylor’s testimony, the State recalled A.M. A.M. said that she sent a text
       message to J.K. on the morning of the trial. In that message, A.M. said that she did not think
       defendant had punched her but thought that defendant had choked her. J.K. responded to the
       message “it might be too late to change now.” A.M. said that before the altercation, she had
       wanted to move out of defendant’s apartment and live with J.K. A.M. and J.K. were still
       friends, but they did not speak as often as they used to. By the time of the trial, A.M. wanted
       to resume living with defendant and restated that her prior statements were all false.
¶ 13       J.K. testified that she and A.M. had been friends for approximately nine years. On February
       9, 2017, J.K. received a call from A.M. sometime after 3 a.m. A.M. was crying and asked J.K.
       to come get her. When J.K. picked A.M. up, she noticed that A.M.’s lips were puffy, A.M. had
       red marks on her face, and A.M. had blood on her sweatshirt. A.M. told J.K. that she was
       sleeping on the couch when defendant told her to leave. As A.M. got up, defendant punched
       her in the face. A.M. fell to the floor, and defendant began to choke her. A.M. told J.K. that
       she had a bloody nose and blood in her mouth. After speaking to J.K., A.M. called the police.
¶ 14       At the conclusion of J.K.’s testimony, the State rested. The defense called Tucker to testify.
       Tucker said that he was defendant’s neighbor. Early on the morning of February 9, 2017,
       Tucker heard a commotion emanating from defendant’s apartment. Tucker went to the
       apartment and saw defendant tell A.M. to calm down and attempt to restrain A.M. Both
       defendant and A.M. were wrestling on the floor. While wrestling defendant, A.M. struck her

                                                   -3-
       lip on the ground. Tucker asked defendant and A.M. to separate, and he brought A.M. to his
       apartment to calm her down. A.M. told Tucker that she was asleep on the couch when
       defendant woke her up and told her to go to her room. A.M. became upset with defendant and
       “kind of lost it.” After A.M. left, Tucker spoke with defendant. Tucker said defendant was not
       intoxicated.
¶ 15       Haley testified that on the night of the incident, defendant called her to take custody of her
       two minor sons. When Haley arrived at defendant’s apartment, defendant was in police custody
       and appeared upset. Defendant did not seem intoxicated. Several days after the incident, A.M.
       sent Haley a message that said A.M. had made a mistake and that she did not tell the truth on
       the night of the altercation. At the time of the altercation, A.M. was upset with defendant and
       lied to the police about the details of the fight.
¶ 16       Holly Kampas testified that defendant is her sister. On the afternoon that followed the
       altercation, A.M. told Holly that she struck defendant and she was “kind of proud of it.”
       According to A.M., defendant then “took her and put her on the ground and held her and told
       her to calm down.”
¶ 17       The jury found defendant guilty of aggravated domestic battery and domestic battery. The
       court sentenced defendant to 24 months of probation and ordered defendant to serve nine days
       in jail. Defendant appeals.

¶ 18                                            II. ANALYSIS
¶ 19                                 A. Admission of the 911 recording
¶ 20       Defendant argues that the court erred in admitting the recording of A.M.’s 911 call as a
       prior inconsistent statement because the call was cumulative of A.M.’s testimony
       acknowledging the statements recorded during the call. The State argues that defendant
       forfeited review of this issue because she did not raise it in her posttrial motion, she does not
       argue for plain error review, and the issue is not reversible plain error. We agree that defendant
       forfeited this issue and did not argue for plain error review.
¶ 21       To preserve an issue for appellate review, a defendant must both object to the perceived
       error during the proceedings in the circuit court and raise the error in a posttrial motion. People
       v. Enoch, 122 Ill. 2d 176, 186 (1988). Here, defendant failed to raise this evidentiary issue in
       her posttrial motion. Therefore, we may only review this issue for plain error. The plain error
       rule provides “a narrow and limited exception” to forfeiture. People v. Hillier, 237 Ill. 2d 539,
       545 (2010). To obtain relief under this rule, a defendant must show that a clear or obvious error
       occurred and (1) “the evidence is so closely balanced that the error alone threatened to tip the
       scales of justice against the defendant, regardless of the seriousness of the error” or (2) “that
       error is so serious that it affected the fairness of the defendant’s trial and challenged the
       integrity of the judicial process, regardless of the closeness of the evidence.” People v.
       Piatkowski, 225 Ill. 2d 551, 565 (2007). Under both prongs, defendant bears the burden of
       persuasion. Hillier, 237 Ill. 2d at 545. “If the defendant fails to meet his burden, the procedural
       default will be honored.” Id.
¶ 22       In her appellant brief, defendant made no request for plain error review or argument for
       reversal of this forfeited issue under either of the prongs of the plain error rule. Nor did
       defendant file a reply brief raising a plain error argument after the State argued in its appellee’s
       brief that defendant forfeited this issue. As defendant made no plain error argument, she


                                                    -4-
       “obviously cannot meet [her] burden of persuasion.” Id. (citing People v. Nieves, 192 Ill. 2d
487, 502-03 (2000)). Therefore, defendant has forfeited plain error review of the underlying
       evidentiary issue.


¶ 23                                  B. Ineffective Assistance of Counsel
¶ 24       Defendant argues that she received ineffective assistance of counsel where counsel did not
       object to the admission of A.M.’s written statement to the police as hearsay. Further, this
       statement was not admissible as a prior inconsistent statement because the State failed to meet
       the foundational requirement that A.M. be confronted with the statement and acknowledge
       making it. We find counsel’s performance was not deficient because A.M.’s written statement
       was properly admitted into evidence under Illinois Rule of Evidence 801(eff. Oct. 15, 2015).
¶ 25       To prevail on a claim of ineffective assistance of counsel, defendant must satisfy both
       prongs of the test set forth by Strickland v. Washington, 466 U.S. 668, 687 (1984). Defendant
       must show that (1) counsel’s performance fell below an objective standard of reasonableness,
       and (2) counsel’s deficient performance prejudiced defendant. Id.; see also People v. Albanese,
       104 Ill. 2d 504, 525 (1984).
¶ 26       Defendant argues that her attorney provided deficient performance by failing to object to
       the State’s introduction of A.M.’s prior inconsistent written statement to the police because the
       statement was hearsay and lacked a proper foundation. This issue implicates Illinois Rule of
       Evidence 801(d) (eff. Oct. 15, 2015), which defines certain statements as “not hearsay” and
       sets forth the foundational requirements for introducing these “not hearsay” prior inconsistent
       statements. Rule 801(d) states:
               “(d) Statements Which Are Not Hearsay. A statement is not hearsay if
                         (1) Prior Statement by Witness. In a criminal case, the declarant testifies at the
                    trial or hearing and is subject to cross-examination concerning the statement, and
                    the statement is
                             (A) inconsistent with the declarant’s testimony at the trial or hearing, and—
                                 ***
                                 (2) narrates, describes, or explains an event or condition of which the
                             declarant had personal knowledge, and
                                     (a) the statement is proved to have been written or signed by the
                                 declarant[.] Ill. R. Evid. 801(d)(1)(A)(2)(a) (eff. Oct. 15, 2015).
¶ 27       A.M.’s prior written statement to the police complied with each of the requirements of Rule
       801(d)(1)(A)(2)(a) and therefore is “not hearsay” and was properly introduced as substantive
       evidence. Specifically, A.M. testified at trial and was subject to cross-examination both before
       the statement was introduced and immediately after Taylor’s testimony when she was recalled.
       The written statement was inconsistent with A.M.’s testimony that she was the initial
       aggressor. The written statement was based on A.M.’s personal observations of and
       participation in the altercation with defendant. Taylor’s testimony proved that A.M. wrote and
       signed the written statement introduced into evidence by the State.
¶ 28       We reject defendant’s argument—citing People v. Brothers, 2015 IL App (4th) 130644,
       ¶ 89, and People v. Hallbeck, 227 Ill. App. 3d 59, 62 (1992)—that “[t]o be admissible as a
       prior inconsistent statement it is foundational that the witness be confronted with specific

                                                    -5-
       statements she allegedly made to the officer and acknowledge those statements.” Defendant’s
       argument derives from Illinois Rule of Evidence 613(b) (eff. Sept. 17, 2019), which requires
       that a witness be “afforded an opportunity to explain or deny” a prior inconsistent statement
       when the statement is used for impeachment purposes. This provision is mirrored in Illinois
       Rule of Evidence 801(d)(1)(A)(2)(b) (eff. Oct. 15, 2015), which requires that the declarant
       acknowledge “under oath the making of the statement.” However, the present issue implicates
       Rule 801(d)(1)(A)(2)(a) because the State sought admission of a written prior inconsistent
       statement. Ill. R. Evid. 801(d)(1)(A)(2)(a) (eff. Oct. 15, 2015). In place of the declarant’s
       acknowledgement, subpart (a) requires that “the statement is proved to have been written or
       signed by the declarant.” Id. The declarant is still afforded an opportunity to explain the
       inconsistency, as Illinois Rule of Evidence 801(d)(1) (eff. Oct. 15, 2015) requires that she be
       “subject to cross-examination concerning the statement.”
¶ 29       Finally, we note that the cases that defendant relies on do not address the application of
       Rule 801(d)(1)(A)(2)(a) and instead analyze subpart (b). See Brothers, 2015 IL App (4th)
130644, ¶ 89; Hallbeck, 227 Ill. App. 3d at 62. Therefore, they do not direct our analysis of
       this issue.
¶ 30       We conclude that counsel did not provide deficient performance because A.M.’s written
       statement to the police was not hearsay and was properly introduced as substantive evidence.

¶ 31                                     III. CONCLUSION
¶ 32      The judgment of the circuit court of Tazewell County is affirmed.

¶ 33      Affirmed.




                                                  -6-